Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 15-29 are currently pending. Claims 15, 22, 24 and 27-29 have been amended by Applicants’ amendment filed 08-10-2021. No claims have been added or canceled by Applicants’ amendment filed 08-10-2021. 

Therefore, claims 15-29 are under consideration to which the following grounds of rejection are applicable.

A complete reply to the final rejection must include cancellation of nonelected claims or other 
appropriate action (37 CFR 1.144) See MPEP § 821.01. 

	Therefore, claims 15-29 are under consideration to which the following grounds of rejection are applicable.

Interview
The Examiner to set up an interview, where such telephonic interview was conducted between the Examiner and Applicant’s representatives Tate Tischner on March 5, 2021, where the Examiner contacted Applicant to discuss the filing of a terminal disclaimer regarding US Patent 10316000, as well as, potential amendments to the claims that might assist in moving prosecution forward.

Terminal Disclaimer


Information Disclosure Statement
The information disclosure statements (IDSs) submitted on September 22, 2021 and October 28, 2021 have been considered. Initialed copies of the IDSs accompany this Office Action.

Priority
The present application filed April 26, is a DIV of US Patent Application No. 13/202,250, filed June 11, 2012 (now US Patent 10316000), which is a 35 U.S.C. 371 national stage filing of International Application No. PCT/US10/24622, filed on February 18, 2010, which claims the benefit of US Provisional Patent Application 61/207,897, filed February 18, 2009.

Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, US Provisional Patent Application 61/207,897, filed February 18, 2009, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. The specific composition of matter recited in independent claim 15 does not have support for compounds having the following structures: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, wherein R1 is C1-8 alkyl or –(CH2)6NH2; wherein R2 is mono-, di-, or tri-halo, an oxime group, O-methyl-oxime group, unsubstituted phenyl (unsubstituted phenyl group only supported when R1 2-8 unsaturated alkyl, optionally terminated with a carboxylic acid group, acrylate group, or nitro group (nitro group is only supported when R1 is methyl); wherein X is Cl and Br; and combinations of R1, R2, and X.
	The specific composition of matter recited in independent claims 22 and 28 do not have support for compounds having the following structures:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, wherein R1 is C1-8 alkyl or –(CH2)6NH2; wherein R2 is mono-, di-, or tri-halo, an oxime group, O-methyl-oxime group, unsubstituted phenyl (unsubstituted phenyl only supported when R1 is ethyl); wherein R2 is a C2-8 unsaturated alkyl, optionally terminated with a carboxylic acid group, acrylate group (no groups other than (meth)acrylate is supported), or nitro group (nitro group is only supported when R1 is methyl); wherein R3-R5 are independently hydroxy, alkyl, alkoxy, fluoro, chloro, bromo, amino, alkylamino, dialkylamino, alkylthio, cyano, mercapto, nitro, mono-, di- or tri-halo methyl, and carboxylic acid group (only supported when R1 and R2 are methyl, R3 and R5 are F, and R4 is OH; or when R1 is –(CH2)6NH2, R2 is methyl or –CH=CH-CH3, R3 and R5 methoxy and acetate group; and R4 is hydroxy); and combinations of R1, R2, and X. Therefore, the priority date for structures than otherwise indicated supra of the presently claimed invention is February 18, 2010, the filing date of US Patent Application PCT/US10/24622. 
Applicants has not specifically indicated where support for the structures and the amendments can be found, such that Applicants are invited to specifically indicate the location of the cited phrase pertinent to claims 15, 22 and 28 of the instant application.

Response to Arguments
	Applicant’s arguments filed August 10, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Applicant submits that the ‘897 provisional application provides support for at least some of the subject matter claims in the present application (e.g., See Figures 2-5 and 14 of the ‘897 provisional) (Applicant Remarks, pg. 10, third full paragraph).
Regarding (a), Applicant’s assertion that the ‘897 provisional application provides support for at least some of the subject matter claims in the present application is not persuasive. Applicant did not distinctly and specifically point out the supposed errors in the Examiner’s action as required by 37 CFR 1.111(b) including specifically indicating the location of the cited structures pertinent to claims 15, 22 and 28 of the instant application, and/or what structures are found Figures 2-5 and 14. Thus, the priority date as indicated supra is maintained.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed August 10, 2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Objection to Markush Language
The objection to claims 15, 22, 24 and 28 is withdrawn due to Applicant’s amendment of the claims to properly state the intended Markush groups, in the reply filed 08-10-2021.

Double Patenting
The rejection of claims 15-29 is withdrawn on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10316000 due to Applicant’s filing a terminal disclaimer, in the reply filed 08-10-2021.

Claim Rejections - 35 USC § 102
(1)	The rejection of claim 28 is withdrawn under 35 U.S.C. 102(a) as being anticipated by Rajbongshi et al. (Chemical Society Journal, 2009, 121(6), 973-982). 
Rajbongshi et al. do not exemplify the structure of formula (Ib).
In view of the withdrawn rejection, Applicant’s arguments are rendered moot.


 
Tripathy et al. do not exemplify the structure of formula (Ib).
In view of the withdrawn rejection, Applicant’s arguments are rendered moot.


(3)	The rejection of claims 22 and 24 is withdrawn under 35 U.S.C. 102(b) as being anticipated by Bharathi et al. (Indian Journal of Pharmaceutical Sciences, 1999, 185-189). 
Bharathi et al. do not exemplify the structure of formula (Ib).
In view of the withdrawn rejection, Applicant’s arguments are rendered moot.


 (4)	The rejection of claims 22-26 and 28 is withdrawn under 35 U.S.C. 102(a) as being anticipated by Carreaux et al. (US Patent Application No. 20100216855, published April 26, 2010; effective filing date August 1, 2007). 
Carreaux et al. do not exemplify the structure of formula (Ib).
In view of the withdrawn rejection, Applicant’s arguments are rendered moot.


Maintained Objections/Rejections
Claim Interpretation: The Examiner has interpreted the term “oxime group” to refer to the single structure –CH=N-OH.
	The Examiner has interpreted the term “O-methyl oxime group” to refer to the single structure –CH=N-O-CH3.

Claim Rejections - 35 USC § 112, 2nd paragraph
nd paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 29 recited the structure of (4-dimethylamino-benzylidene)-1,2-dimethyl-imidazole-5-one as structure #3 of claim 29; however, claim 28 (from which claim 29 depends) has been amended to delete that R4 is dimethylamine as shown in structure #3 of instant claim 29 and, thus, the metes and bounds of the claim cannot be determined. 

Claim Rejections - 35 USC § 102
(1)	The rejection of claim 28 is maintained, and claim 29 is newly rejected, under 35 U.S.C. 102(a) as being anticipated by Chidvilas et al. (Presented at the Instituted of Electrical and Electronics Engineers (IEEE) Conference, June 7-12, 2009; and published in the 2009 34th IEEE Photovoltaic Specialists Conference (PVSC), 2009, 19(1), 813-815). 
Regarding claims 28 and 29, Chidvilas et al. teach in Scheme 1 a structure as shown below: 

    PNG
    media_image3.png
    110
    162
    media_image3.png
    Greyscale

wherein R1 = methyl, methoxy, N(CH3)2 and N(C6H5)2 (interpreted as instant R4; and as methoxy and dimethylamino; and instant R3 and R5 as hydrogen); R2 = methyl, phenyl, etc. (interpreted as instant R2; and methyl, unsubstituted phenyl, and C2-8 hydrocarbon); R3 = methyl, phenyl, etc. (interpreted as instant R1; and methyl, and C1-8 hydrocarbon); R4 = methyl, methoxy, N(CH3)2, etc. (interpreted as the structures encompassed by claims 28 and 29).
Chidvilas et al. meets all the limitations of the claim and, therefore, anticipates the claimed invention.

Response to Arguments
August 10, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Chidvilas does not teach a compound of formula (Ib) (Applicant Remarks, pg. 12, first partial paragraph).
Regarding (a), , as noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Applicant’s assertion that Chidvilas does not teach a compound of formula (Ib) as recited in instant claim 28, is not persuasive. Chidvilas et al. teach the structures as recited in Scheme 1, wherein R3 (instant R1) is methyl; R2 (instant R2) is methyl, R1 (instant R4) is methoxy or dimethylamino; and instant R3 and R5 are hydrogen. Thus, the claim remains rejected for the reasons of record.


New Objections/Rejections
Claim Rejections - 35 USC § 112, 4th paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 29 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, 
This is a new rejection necessitated by amendment of the claims in the response filed 08-10-2021.
Claim 29 recites (in part) the structure of (4-dimethylamino-benzylidene)-1,2-dimethyl-imidazole-5-one as structure #3 of claim 29. Claim 28 from which claim 29 depends has been amended to delete that R4 is dimethylamine. Thus, claim 29 is an improper dependent claim for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

(2)	Claims 15 and 17 are rejected under 35 U.S.C. 102(e) as being anticipated by Carreaux et al. (US Patent Application No. 20100216855, published April 26, 2010; International Publication Date, April 23, 2008; effective filing date August 1, 2007; of record). This is a new rejection necessitated by amendment of the claims in the response filed 08-10-2021.
Regarding claims 15 and 17, Carreaux et al. teach imidazolone derivatives of formula (I):

    PNG
    media_image4.png
    130
    150
    media_image4.png
    Greyscale

(i) wherein: R1 = H, a linear or branched C1-C5 alkyl (encompassing C1-C8 alkyl including methyl and ethyl); (ii) wherein: Ar1 = optionally substituted aryl with one or more substituents (interpreted as the substituted aryl group of formula (II)); (iii) wherein: R = Ar2 (interpreted as instant R2) representing a substituted or unsubstituted aryl, wherein “aryl” represents phenyl, naphthyl and “heterocycle” (interpreting R2 as unsubstituted phenyl); and (iv) wherein: the substituents of R1, Ar1, Ar2 and R are chosen from: OH, OZ, COH, COZ, COOH (interpreted as alkyl terminated with a carboxylate group), COOZ (interpreted as alkyl terminated with a carboxylate group), NH2, NHalk, NH(alk)2, NHCOOH, NHCOOZ, wherein Z represents a linear or branched C1-C5 alkyl, aryl, benzyl, substituted benzyl or aryl, one or more halogens and/or a CCl3 group, and alk representing a C1-C3 alkyl (interpreting Formula (II) as comprising instant R1 as C1-C3 alkyl; and instant R2 as Ar2 substituted with Z, and encompassing R4 as OH; and R3 and R5 as mono chloro, fluoro and/or bromo, and CCl3 as a trihalo, claims 15 and 17) (paragraphs [0015]-[0019]; and [0024]).
Carreaux et al. meets all the limitations of the claim and, therefore, anticipates the claimed invention.



(3)	Claim 28 is rejected under 35 U.S.C. 102(b) as being anticipated by Bourotte et al. (Tetrahedron Letters, 2004, 45, 6343-6348). This is a new rejection necessitated by amendment of the claims in the response filed 08-10-2021.
	Regarding claim 28, Bourotte et al. teach in Figure 1 the structure:

    PNG
    media_image5.png
    105
    165
    media_image5.png
    Greyscale

R = R2 = alkyl (interpreted as encompassing instant R1 and R2 as methyl; and instant R4 as hydroxyl, claim 28) (pg. 6346, col 2, first full paragraph, lines 1-5; and Figure 1).
Bourotte et al. meets all the limitations of the claim and, therefore, anticipates the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

	Claims 15-21, 28 and 29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Follenius-Wund et al. (Biophysical Journal, 2003, 85(3), 1839-1850) in view of Carreaux et al. (US Patent Application No. 20100216855, published April 26, 2010; International Publication Date, April 23, 2008; effective filing date August 1, 2007; of record).
Regarding claim 28, Follenius-Wund et al. teach that the photophysical properties of synthetic compounds derived from the imidazolidinone chromophore of green fluorescent protein (GFP) were determined, wherein various electron-withdrawing or electron-donating substituents were introduced  mimic the effect of the chromophore surroundings in the protein, such that the absorption and emission spectra as well as the fluorescence quantum yields in dioxane and glycerol were shown to be highly dependent on the electronic properties of the substituents (Abstract, lines 1-4). Follenius-Wund et al. teach in Table 1 the photophysical characteristics of the imidazolone derivatives in dioxane including derivative I-1 as shown below:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

wherein derivative I-1 or HBDI comprises: R1 is OH (interpreted as instant R4 is OH); R2 is Me (interpreted as instant R2 is Me; and R3 is Me (interpreted as instant R1 is Me, claim 28) (pg. 1841, Table 1, derivative I-1; and pg. 1841, col 2; last full paragraph, line 7). Follenius-Wund et al. teach that various derivatives were obtained by substitutions in positions R1 and R2 including substituting with electron-donating groups and electron withdrawing groups in Table 1 multiple substitutions at each of positions R1, R2 and R3 including: R1 is H, OH, OMe, N(Me)2, CO2Me, CN, and CF3; R2 is H, NO2Ph, Ph; and R3 is H, OH, Me and (CH2)3Me (interpreted as combinations of substitutions, and multiple derivatives of HBDI) (pg. 1841, Table 1; and pg. 1841, col 2; last full paragraph). Follenius-Wund et al. teach that the crucial parameter regarding fluorescence ability is the activation barrier for a twist around the  angle, such that in non- or little-substituted compounds, the molecule is free to twist around the  and  angles and, therefore, emit very little fluorescence, while a molecule substituted with certain well-defined bulky substituents is fluorescent (pg.1847, col 2, last partial paragraph; and pg. 1848, col 1; first partial paragraph, lines 1-4). Follenius-Wund et al. teach that reducing or blocking the rotation about the exo-methylene double bond by either increasing the viscosity of the solvent or by lowering the temperature leads to increased fluorescence quantum yields in all derivatives tested (pg. 1848, col 1; first partial paragraph, lines 8-12). Follenius-Wund et al. teach that there is a correlation is found between the inductive effect of the substituents and the quantum yield; and that additional information is obtained from the GFP mutants, wherein mutations of the residues of the -barrel have various consequences, depending on whether they are within the chromophore or just in the vicinity in the folded proteins, such that mutations in the vicinity of the chromophore that indirectly induce (i) a modification in the hydrogen bonding network, and (ii) steric and electrostatic changes in its close environment such that these changes induce modifications in the absorption and emission spectra (pg. 1848, col 1, last partial paragraph; and pg. 1848, col 2, first partial paragraph).
Follenius-Wund et al. do not specifically exemplify the structures as recited in claims 17-21 (instant claims 15-21); or the structures exemplified in claim 29 (instant claim 29). 
Regarding claims 15-21 and 29, Carreaux et al. teach imidazolone derivatives of formula (I):

    PNG
    media_image4.png
    130
    150
    media_image4.png
    Greyscale

(i) wherein: R1 = H, a linear or branched C1-C5 alkyl, aryl, or 5- or 6-membered heterocyclic group (encompassing C1-C8 alkyl including methyl and ethyl); (ii) wherein: Ar1 = optionally substituted aryl with one or more substituents (interpreted as the substituted aryl group of formula (II)); (iii) wherein: R = Ar2 (interpreted as instant R2) representing a substituted or unsubstituted aryl, wherein “aryl” represents phenyl, naphthyl and “heterocycle” (interpreting R2 as unsubstituted phenyl); and (iv) wherein: the substituents of R1, Ar1, Ar2 and R are chosen from: OH, OZ, COH, COZ, COOH (interpreted as alkyl terminated with a carboxylate group), COOZ (interpreted as alkyl terminated with a carboxylate group), NH2, NHalk, NH(alk)2, NHCOOH, NHCOOZ, wherein Z represents a linear or branched C1-C5 alkyl, aryl, benzyl, substituted benzyl or aryl, one or more halogens and/or a CCl3 group, and alk representing a C1-C3 alkyl (interpreting Formula (II) as comprising instant R1 as C1-C3 alkyl; and instant R2 as Ar2 substituted with Z, and encompassing R4 as OH; and R3 and R5 as mono chloro, fluoro and/or bromo, and CCl3 as a trihalo, claim 15) (paragraphs [0015]-[0019]; and [0024]). Carreaux et al. teach that biological uses include as kinase inhibitors including for the treatment of neurodegenerative diseases such as Alzheimer disease (paragraph [0002]).
	Although the combined references of Follenius-Wund et al. and Carreaux et al. do not specifically exemplify the structures as recited in instant claims 16, 18-20 and 29, Follenius-Wund et al. do teach imidazolidinone chromophore derivatives of green fluorescent protein having formula (I), wherein various electron-withdrawing or electron-donating substituents were introduced to mimic the effect of the chromophore surroundings in the protein including modifications on HBDI with substitutions at each of 1, R2 and R3 such as: R1 is H, OH, OMe, N(Me)2, CO2Me, CN, and CF3; R2 is H, NO2Ph, Ph; and R3 is H, OH, Me and (CH2)3Me; and that there is a correlation is found between the inductive effect of the substituents and the quantum yield, such that the crucial parameter regarding fluorescence ability is the activation barrier for a twist around the  angle, wherein a molecule substituted with certain well-defined bulky substituents is fluorescent; while Carreaux et al. do teach imidazolone derivatives of formula (I) comprising various electron-withdrawing or electron-donating substituents including wherein Ar1 represents and aryl group with optionally one or more substituents including OH, OZ, COZ, COOH, COOZ, NHalk, and N(alk)2, wherein Z represents a linear or branched C1-C5 alkyl, aryl, benzyl, substituted benzyl or aryl, one or more halogens and/or a CCl3 group, and alk representing a C1-C3 alkyl, such that one of ordinary skill in the art at the time the invention was made would clearly recognize that multiple substitutions on a core imidazolidinone chromophore structure including single or multiple electron-donating and electron-withdrawing groups at various positions can be synthesized and analyzed in order to modify and/or enhance the photophysical properties of the imidazolidinone chromophore such as absorption, quantum yield, and emission spectra; and/or to produce compounds that can be used as fluoroprobes of the microenvironment of proteins and other biological macromolecules.
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of using synthesizing imidazolone derivatives as exemplified by Carreaux et al., it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to modify the imidazolidinone chromophore derivatives of green fluorescent protein having formula (I) including a multitude of substitutions on R1, R2 and R3 of the Green Fluorescent Protein chromophore including: R1 is 2, CO2Me, CN, and CF3; R2 is H, NO2Ph, Ph; and R3 is H, OH, Me and (CH2)3Me, and/or the analysis of their photophysical properties including fluorescence emission as exemplified by Follenius-Wund et al. to include the imidazolone derivatives of formula (I) comprising substituents R, R1 and Ar1 including where Ar1 aryl group with optionally one or more substituents including OH, OZ, COZ, COOH, COOZ, NHalk, and N(alk)2, wherein Z represents a linear or branched C1-C5 alkyl, aryl, benzyl, substituted benzyl or aryl, one or more halogens and/or a CCl3 group, and alk representing a C1-C3 alkyl as disclosed by Carreaux et al., with a reasonable expectation of success in analyzing, modifying and/or identifying imidazolone compounds having desired photophysical properties because Follenius-Wund et al. teach that there is a correlation is found between the inductive effect of the substituents and the quantum yield, such that the crucial parameter regarding fluorescence ability is the activation barrier for a twist around the  angle, wherein a molecule substituted with certain well-defined bulky substituents and/or substitutions that reduce or block the rotation about the exo-methylene double bond are fluorescent; and/or to identify and/or to produce chromophores that can be used as fluoroprobes of the microenvironment of proteins and other biological macromolecules.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Claim Rejections - 35 USC § 112, first paragraph - Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112, first paragraph:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 22-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new rejection necessitated by amendment of the claims in the response filed 08-10-2021.
Claims 22-27 encompass a genus of all compounds according to the structure of formula (Ib):

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

wherein R1 is C1-C8 alkyl or (CH2)6-NH2; R2 is selected from the group consisting of methyl, a mono- di-, or tri-halo methyl, an oxime group, an O-methyl-oxime group, and a C2-C8 unsaturated alkyl optionally terminated with a carboxylic acid group, acrylate group, or nitro group; and R3-R5 are independently selected from the group consisting of hydroxy, alkyl, alkoxy, fluoro, chloro, bromo, amino, alkylamino, dialkylamino, alkylthio, cyano, mercapto, nitro, mono-, di-, or tri-halo methyl, and acetate groups, in all combinations, such that a novel fluorophore is produced that can be used in combination with novel aptamers, wherein the novel aptamers specifically bind to the novel fluorophores resulting in a an enhanced fluorescent signal of the novel fluorophore upon exposure to radiation of a suitable wavelength, such that the novel fluorophores produce multivalent aptamer constructs that can be used as fluorescent sensors for target molecules of interest in live cell imaging.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail such that the Artisan can reasonably conclude that the inventors had possession of the claimed invention. Such possession may be demonstrated by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and/or formulae that fully set forth the claimed invention. Possession may be shown by an actual reduction to practice, showing that the invention was "ready for patenting", or by describing distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention (January 5, 2001 Fed. Reg., Vol. 66, No. 4, pp. 1099-11). Moreover, MPEP 2163 states: [A] biomolecule 
Overall, what these statements indicate is that the Applicant must provide adequate description of such core structure and function related to that core structure such that the Artisan could determine the desired effect. Hence, the analysis below demonstrates that Applicant has not determined the core structure for full scope of the claimed genera. 
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure.  In the instant case, Applicant discloses in Examples 2 and 3, resin-immobilization and characterization of fluorophores including DMHBI and HBDI (instant published Specification, paragraphs [0247]-[0250]). Applicant discloses in Example 4, the identification of RNA aptamers that regulate the fluorescence of the DMHBI fluorophore, wherein SELEX experiments are conducted to synthesize 1014-1015 different RNAs that are incubated with an immobilized ligand; and a dsDNA library was prepared for use in a SELEX experiment to enrich for RNAs that could bind to DMHBI indicating that not all RNA aptamers will specifically bind to a novel fluorophore (instant published Specification, paragraphs [0252]; and [0256]). Applicant teach in Example 8, the optimization of DMHBI aptamers using rational design, random mutagenesis and in vitro selection to screen for mutants that increase the fluorescence of DMHBI upon binding (instant published Specification, paragraphs [0274]; and [0276]). Applicant teach in Examples 9 and 15, the synthesis of a novel fluorophore DFHBI; and the reporting of a new fluorophore o-HBDI (instant published Specification, paragraphs [0282]; and [0304]). Applicant teach in Example 16, the design of an N-methyloxime derivative of DMHBI or DFHBI using Omethyloxime (Fig. 19C), wherein Applicant indicates that initial attempts to red shift the fluorescence of the fluorophores failed to produce robust and specific fluorescent complexes, and that a synthetic fluorophore based on acylimines is not feasible due to the susceptibility of acylimines to nucleophilic attack, indicating that functional groups that are susceptible to nucleophilic attack will not produce feasible structures (instant published Specification, paragraph [0308]). Applicant exemplifies twenty-three (23) structures that are encompassed by the in the claims, fourteen (14) synthesized and prophetic fluorophores based on the structures of DMHBI, DFHBI and o-HBDI including an O-methyloxime derivative of DFHBI. However, no other fluorophores were produced, tested and/or complexed with aptamers other than DMHBI, o-HBDI and DFHBI, and found to be fit for the intended purpose of providing enhanced fluorescent signal of when complexed with an aptamer, such that the multivalent aptamer construct can be used as fluorescent sensor for target molecules in in vivo, real time, live cell imaging; and no other fluorophores were specifically designed other than a single O-methyloxime derivatives of DMHBI and DFHBI. 
At the time the invention was made, Applicant discusses the drawbacks of previous fluorescent molecules, the instant invention as a solution to those drawbacks, and what is required of a fluorescent molecule for live cell imaging, including: (i) although GFP is a valuable tool, small molecule visualization is not available; (ii) an RNA visualization technology analogous to GFP would be a major enabling technology, and permit a wide variety of important questions regarding real-time localization of mRNAs; (iii) fluorescence in situ hybridization does not allow RNA to be monitored in the same cell at different time points including real-time, single cell in vivo RNA visualization; (iv) molecular beacons are technically difficult and have low throughput; (v) GFP-MS2 system comprises GFP fused with RNAs, however the complexes provide two trafficking signals, and result in intense nuclear fluorescence signal, thereby preventing the analysis of nuclear-localized RNAs; (vi) GFP fused to half of the protein eIF4A does not allow for visualization of nascent RNAs; (vii) fluorescent dyes bound to RNA aptamers have been described, but these RNAs have not found use in live-cell experiments because both bound and unbound dye are fluorescent, or the dyes interact with cell membranes; and (viii) binding of the nucleic acid molecule to the compound substantially enhances fluorescence of the compound upon exposure to radiation of a suitable wavelength as evidenced by Jaffrey et al. (interpreted to mean that the fluorophores of instant claim 22 must form complexes wherein fluorescence is fast, technically easy to use, high throughput, fluoresces in vivo, can be used to image the same single live cell in real-time, can be used to visualize nascent RNAs and nuclear-localized RNAs, and that a specific nucleic acids and a “suitable” wavelength are available to cause substantially enhanced fluorescence of the compound) (instant published Specification, paragraphs [0008], lines 1-8; [0009], lines 1-23; [0010]-[0012]; and Kennepohl et al. (pg. 1, last full paragraph, lines 1-3); it is known that cyanohydrins (interpreted as a cyano group) are important synthetic intermediates, however, cyanohydrin formation is reversible such that just dissolving a cyanohydrin in water can give back the aldehyde or ketone that you started with, and wherein aqueous base usually decomposes cyanohydrins completely because cyanide is a good leaving group as evidenced by the National University of Singapore (pg. 128, first full paragraph). Thus, the references indicate that not all compounds encompassed by the thousands of combinations of potential structures as recited in instant claim 22 can all be synthesized; will remain intact during synthesis and during reaction in vivo; will form complexes with specific nucleic acid sequences such that fluorescence is fast, technically easy to use, and high throughput; will fluoresce in vivo, such that they can be used to image the same single live cell in real-time and/or to visualize nascent RNAs and nuclear-localized RNAs; and that there is a “suitable” wavelength that will cause each compound to exhibit substantially enhanced fluorescence.
Thus, the ability of one of ordinary skill in the art at the time the invention was made to obtain a priori compounds having Structure (Ib), wherein all compounds encompassed by the claim will form complexes with specific nucleic acids (e.g., RNA, DNA, cDNA, tRNA, etc.), such that all of the compounds encompassed having all substitutions of all groups, in all combinations, as recited in instant claim 22 will be fit for their intended purpose, wherein binding to any nucleic acid molecule to the compound substantially enhances fluorescence of the compound upon exposure to radiation of suitable wavelength, such that the compound can be used for single, live cell imaging in real time, is not predictable.
There is no structure/function relationship taught at all for claimed unspecified genus of compounds having the structure of formula (Ib), wherein R1 is C1-C8 alkyl or (CH2)6-NH2; R2 is selected from the group consisting of methyl, a mono- di-, or tri-halo methyl, an oxime group, an O-methyl-oxime group, and a C2-C8 unsaturated alkyl optionally terminated with a carboxylic acid group, acrylate group, or nitro group; and R3-R5 are independently selected from the group consisting of hydroxy, alkyl, alkoxy, fluoro, chloro, bromo, amino, alkylamino, dialkylamino, alkylthio, cyano, mercapto, nitro, mono-, di-, or tri-
This disclosure is not deemed to be descriptive of the complete structure of a representative number of species encompassed by the claims, as one of skill in the art cannot envision all compounds, suitable for binding to nucleic acids to produce multivalent aptamer constructs having the required characteristics for in vivo, single live cell imaging in real time, based on the teachings in the specification. 
This limited information is not deemed sufficient to reasonably convey to one skilled in the art that Applicant is in possession of the claimed genus of all compounds encompassed by the structures as recited in instant claim 22, formula (Ib), wherein all compounds can be synthesized including all structures that are potentially susceptible to nucleophilic attack; and/or that are stable under all reaction conditions  and/or under in vivo conditions, such that the compounds produce robust and specific fluorescent complexes that show substantial enhancement of fluorescence when complexed with any nucleic acid at a ‘suitable’ wavelength; and/or are suitable for the intended purpose of the in vivo imaging of target molecules including the imaging of target molecules including small molecule targets within a single live cell in real time.

Claim Rejections - 35 USC § 112(a) - Scope of Enablement
Claims 22-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the Specification, while being enabling for; 
Compounds according to the structure:

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
         
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
      
                                                               DMHBI                                    DFHBI

it does not reasonably provide enablement for; all compounds having the structure of formula (Ib):    

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

wherein R1 is C1-C8 alkyl or (CH2)6-NH2; R2 is selected from the group consisting of methyl, a mono- di-, or tri-halo methyl, an oxime group, an O-methyl-oxime group, and a C2-C8 unsaturated alkyl optionally terminated with a carboxylic acid group, acrylate group, or nitro group; and R3-R5 are independently selected from the group consisting of hydroxy, alkyl, alkoxy, fluoro, chloro, bromo, amino, alkylamino, dialkylamino, alkylthio, cyano, mercapto, nitro, mono-, di-, or tri-halo methyl, and acetate groups, in all combinations, such that a novel fluorophore is produced that can be used in combination with novel aptamers, wherein the novel aptamers specifically bind to the novel fluorophores resulting in a substantially enhanced fluorescent signal of the novel fluorophore upon exposure to radiation of a suitable wavelength, such that the compounds bind nucleic acid aptamers and form multivalent aptamer constructs that can be used as fluorescent sensors for imaging target molecules including small target molecules of interest in real time, and within a single live cell.
The Specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. The claims, when given the broadest possible interpretation, encompass all compounds having the structure of formula (Ib) as show supra, wherein R1, R2, and R3-R5 are independently substituted as recited in instant claim 22, in all combinations, such that each compound binds a nucleic acid aptamer, such that a multivalent complex is formed, wherein a substantially enhanced fluorescent signal of the compound is produced upon exposure to radiation of a suitable wavelength; and that all of the compounds encompassed by instant claim 22 will form multivalent aptamer constructs that can be used as fluorescent sensors to image target molecules including small molecule targets in vivo, within a single live cell in real time. The Specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the patent coupled with information known in the art without undue United States v. Telectronics, Inc., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is required is not based on a single factor but is rather a conclusion reached by weighing many factors (See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter, 1986) and In re Wands, 8USPQ2d 1400 (Fed. Cir. 1988); these factors include the following:
1) Nature of invention.  The invention encompasses all compounds having the structure of formula (Ib) as shown supra, wherein R1 is C1-C8 alkyl or (CH2)6-NH2; R2 is selected from the group consisting of methyl, a mono- di-, or tri-halo methyl, an oxime group, an O-methyl-oxime group, and a C2-C8 unsaturated alkyl optionally terminated with a carboxylic acid group, acrylate group, or nitro group; and R3-R5 are independently selected from the group consisting of hydroxy, alkyl, alkoxy, fluoro, chloro, bromo, amino, alkylamino, dialkylamino, alkylthio, cyano, mercapto, nitro, mono-, di-, or tri-halo methyl, and acetate groups, in all combinations, such that the all compounds bind to any nucleic acids to form multivalent aptamer constructs that fluoresce at a suitable wavelength, and can be used in vivo cell imaging in real time. This invention utilizes disciplines of organic synthesis, in vivo monitoring, analytical analysis, biomolecular interaction, SELEX, and imaging techniques.
2) Scope of the invention.  The method encompasses a genus of all compounds having the structure of Formula (Ib) and independently substituted at positions R1, R2, and R3-R5 as recited in instant claim 22, in all combinations, wherein all compounds encompassed in instant claim 22 can be synthesized; will remain intact in vivo; will bind to form multivalent aptamer complexes with nucleic acid sequences such that fluorescence is fast, technically easy to use, and high throughput; wherein the compounds will fluoresce in vivo; can be used to visualize nascent RNAs and nuclear-localized RNAs; and[ there is a “suitable” wavelength that will cause the compound to exhibit substantially enhanced fluorescence such that all of the compounds can be used to image the same single live cell in vivo, in real-time.
3) Number of working examples and guidance. In the instant case, Applicant discloses in Examples 2 and 3, resin-immobilization and characterization of fluorophores including DMHBI and HBDI (instant published Specification, paragraphs [0247]-[0250]). Applicant discloses in Example 4, the identification of RNA aptamers that regulate the fluorescence of the DMHBI fluorophore, wherein SELEX experiments are conducted to synthesize 1014-1015 different RNAs that are incubated with an immobilized ligand; and a dsDNA library was prepared for use in a SELEX experiment to enrich for RNAs that could bind to DMHBI indicating that not all RNA aptamers will specifically bind to a novel fluorophore (instant published Specification, paragraphs [0252]; and [0256]). Applicant teach in Example 8, the optimization of DMHBI aptamers using rational design, random mutagenesis and in vitro selection to screen for mutants that increase the fluorescence of DMHBI upon binding (instant published Specification, paragraphs [0274]; and [0276]). Applicant teach in Examples 9 and 15, the synthesis of a novel fluorophore DFHBI; and the reporting of a new fluorophore o-HBDI (instant published Specification, paragraphs [0282]; and [0304]). Applicant teach in Example 16, the design of an N-methyloxime derivative of DMHBI or DFHBI using Omethyloxime (Fig. 19C), wherein Applicant indicates that initial attempts to red shift the fluorescence of the fluorophores failed to produce robust and specific fluorescent complexes, and that a synthetic fluorophore based on acylimines is not feasible due to the susceptibility of acylimines to nucleophilic attack, indicating that functional groups that are susceptible to nucleophilic attack will not produce feasible structures (instant published Specification, paragraph [0308]). Applicant exemplifies twenty-three (23) structures that are encompassed by the instant claim language (instant published Specification, paragraph [0116]). Applicant discloses, in the claims, fourteen (14) synthesized and prophetic fluorophores based on the structures of DMHBI, DFHBI and o-HBDI including an O-methyloxime derivative of DFHBI. However, no other fluorophores were produced, tested and/or complexed with aptamers other than DMHBI, o-HBDI and DFHBI, and found to be fit for the intended purpose of providing enhanced fluorescent signal of when complexed with an aptamer, such that the multivalent aptamer construct can be used as fluorescent sensor for target molecules in in vivo, real time, live cell imaging; and no other fluorophores were specifically designed other than O-methyloxime derivatives of DMHBI and DFHBI. 
4) State of the art.  Although the field of fluorescent imaging is highly developed, the preparation and use of all compounds having the structure of formula (Ib) having the substitutions as recited, in all combinations, such that each compound will bind nucleic acids to form multivalent aptamer complexes, wherein the compound is held inside a protein -barrel structure and produces a substantially enhanced fluorescence when exposed to radiation of a suitable wavelength, such that the multivalent aptamer 
5) Unpredictability of the art.  At the time the invention was made, Applicant discusses the drawbacks of previous fluorescent molecules, the instant invention as a solution to those drawbacks, and what is required of a fluorescent molecule for live cell imaging, including: (i) although GFP is a valuable tool, small molecule visualization is not available; (ii) an RNA visualization technology analogous to GFP would be a major enabling technology, and permit a wide variety of important questions regarding real-time localization of mRNAs; (iii) fluorescence in situ hybridization does not allow RNA to be monitored in the same cell at different time points including real-time, single cell in vivo RNA visualization; (iv) molecular beacons are technically difficult and have low throughput; (v) GFP-MS2 system comprises GFP fused with RNAs, however the complexes provide two trafficking signals, and result in intense nuclear fluorescence signal, thereby preventing the analysis of nuclear-localized RNAs; (vi) GFP fused to half of the protein eIF4A does not allow for visualization of nascent RNAs; (vii) fluorescent dyes bound to RNA aptamers have been described, but these RNAs have not found use in live-cell experiments because both bound and unbound dye are fluorescent, or the dyes interact with cell membranes; and (viii) binding of the nucleic acid molecule to the compound substantially enhances fluorescence of the compound upon exposure to radiation of a suitable wavelength as evidenced by Jaffrey et al. (interpreted to mean that the fluorophores of instant claim 22 must form complexes wherein fluorescence is fast, technically easy to use, high throughput, fluoresces in vivo, can be used to image the same single live cell in real-time, can be used to visualize nascent RNAs and nuclear-localized RNAs, and that a specific nucleic acids and a “suitable” wavelength are available to cause substantially enhanced fluorescence of the compound) (instant published Specification, paragraphs [0008], lines 1-8; [0009], lines 1-23; [0010]-[0012]; and [0016]); it was known that functional groups that undergo nucleophilic acyl substitution include carboxylic acid derivatives including carboxylic acids, carboxylates, amides, esters, thioesters, and acyl phosphates (interpreted as encompassing carboxylic acid groups, acetate groups, and acrylate groups of instant claim 22) as evidenced by Kennepohl et al. (pg. 1, last full paragraph, lines 1-3); it is known that cyanohydrins (interpreted as a cyano group) are important synthetic intermediates, however, cyanohydrin formation is reversible such that just dissolving a cyanohydrin in water can give back the aldehyde or National University of Singapore (pg. 128, first full paragraph). Thus, the references indicate that not all compounds encompassed by the thousands of combinations of potential structures as recited in instant claim 22 can all be synthesized; will remain intact during synthesis and in vivo; will form complexes with specific nucleic acid sequences such that fluorescence is fast, technically easy to use, and high throughput; will fluoresce in vivo, such that they can be used to image the same single live cell in real-time and/or to visualize nascent RNAs and nuclear-localized RNAs; and that there is a “suitable” wavelength that will cause each compound to exhibit substantially enhanced fluorescence.
6) Amount of Experimentation Required. Given the unpredictability of the art, the poorly developed state of the art with regard to the synthesis and use of all compounds having the structure of formula (Ib) having the substitutions as recited, in all combinations, such that each compound will bind nucleic acids to form multivalent aptamer complexes, wherein the compound is held inside a protein -barrel structure and produces a substantially enhanced, robust and specific, fluorescence when exposed to radiation of a suitable wavelength, such that the multivalent aptamer complexes can be used for in vivo imaging for the analysis of nuclear-localized RNAs, nascent RNAs, and/or a single live cell in real time, the skilled artisan would have to have conducted undue, unpredictable experimentation to practice the claimed invention. 

Conclusion
Claims 15-29 remain rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY M BUNKER/
Primary Examiner, Art Unit 1639